DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The Board decision dated 11/10/2021 reverses the Examiner’s determination that the claimed subject matter is obvious.  The decision (page 9 and footnote 7) suggests Examiner could further establish the finding that low-delay implementations, wherein only the single, preceding reference picture is used to predict the current picture, by citing additional prior art.  Examiner accepts the invitation to add clarity regarding the feature Examiner found non-inventive.
Hong et al, “H.264 Hierarchical P Coding in the Context of Ultra-Low Delay, Low Complexity Applications,” 28th Picture Coding Symposium, Nagoya, Japan, Dec. 8–10, 2010.  Hong’s Fig. 1 and Section 2 describe an ultra-low delay implementation of video coding in which the prediction structure is limited to only the immediately preceding picture as the reference picture.  Examiner also notes many real-time video coding implementations, such as video conferencing, use the low-delay, single reference picture coding profile.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL J. HESS
Primary Examiner
Art Unit 2481



/MICHAEL J HESS/Primary Examiner, Art Unit 2481